The above entitled actions were consolidated for trial and judgment by consent.
On the admissions in the answers, it was adjudged that each of the plaintiffs recover of the defendant the sum demanded in its complaint, *Page 11 
but that neither of said judgments shall be a lien on the property of the defendant, conveyed by it, prior to the commencement of these actions by deed of trust to secure its bondholders, superior to the lien of the bondholders by virtue of the deed of trust.
From this judgment plaintiffs appealed to the Supreme Court.
On their appeal to this Court, plaintiffs assign as error the refusal of the trial court to hold, and adjudge that under the provisions of C. S., 1140, the property of the defendant, a corporation, conveyed by its deed of trust to secure its bondholders, prior to the commencement of these actions, was not exempt from sale under execution to satisfy the judgments rendered in favor of the plaintiffs and against the defendant on the cause of action alleged respectively in the complaints. This assignment of error cannot be sustained. Neither of these actions is to recover for labor and clerical services performed by the plaintiff for the defendant; nor is either to recover damages for a tort, committed by defendant whereby any person was killed or injured; nor is either to recover damages for injuries to property, within the meaning of the statute. The cause of action alleged in each complaint is founded on contract. There is no error in the judgment. It is
Affirmed.